This memorandum opinion was not selected for publication in the New Mexico Appellate Reports.
     Please see Rule 12-405 NMRA for restrictions on the citation of unpublished memorandum
     opinions.   Please also note that this electronic memorandum opinion may contain
     computer-generated errors or other deviations from the official paper version filed by the Court of
     Appeals and does not include the filing date.

 1        IN THE COURT OF APPEALS OF THE STATE OF NEW MEXICO

 2 GALLUP INDEPENDENT,

 3          Plaintiff-Appellee,

 4 v.                                                                                     No. 35,119

 5 KRQE NEWS 13,

 6          Defendant-Appellant.

 7 APPEAL FROM THE DISTRICT COURT OF MCKINLEY COUNTY
 8 Robert A. Aragon, District Judge

 9 The Law Offices of David R. Jordan, PC
10 David R. Jordan
11 Gallup, NM

12 Modrall, Sperling, Roehl, Harris & Sisk, P.A.
13 Emil J. Kiehne
14 Albuquerque, NM

15 for Appellee

16 Esquivel Law Firm, LLC
17 Martin R. Esquivel
18 Albuquerque, NM

19 for Appellant
1                           MEMORANDUM OPINION

2 SUTIN, Judge.
3 {1} Summary affirmance was proposed for the reasons stated in the notice of

4 proposed summary disposition. No memorandum opposing summary affirmance has

5 been filed and the time for doing so has expired.

6   {2}   AFFIRMED.

7   {3}   IT IS SO ORDERED.


8                                        __________________________________
9                                        JONATHAN B. SUTIN, Judge

10 WE CONCUR:

11 _______________________________
12 MICHAEL E. VIGIL, Chief Judge


13 _______________________________
14 TIMOTHY L. GARCIA, Judge




                                           2